 In the Matterof CrrIES SERVICE OIL COMPANYandUNITED LICENSEDOFFICERS OF THE U. S. A..Cases Nos. R-1032 and R-1033SUPPLEMENTAL DECISIONANDAMENDMENT TO DIRECTION OF ELECTIONSApril 2, 1940On January 4, 1939, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Elections in theabove-entitled matter.'On January 11, 1939, United Licensed Officersof the United States of America, herein called the U. L. 0., pursuantto permission to withdraw from the ballot granted in the aboveDecision, requested the Board to omit its name from the ballot.OnMarch 4, 1940, Marine Engineers' Beneficial Association, herein calledthe M. E. B. A., requested the Board to omit its name from the ballot.The Board hereby grants the requests of the U. L. O. and theM. E. B. A.Thereafter, Cities Service Oil Company, herein called the Com-pany, and Deepwater Officers Association, herein called the D. O. A.,jointly requested the Board to amend its Direction of Elections bystriking from paragraphs numbered (1) and (2) thereof the word:"listed on Board Exhibit No. 3, entitled `Men on last pay rolls as ofSeptember 23, 1938,' including those listed under the subheading `Menon vacation from last completed voyages"' and substituting thereforthe words "who were on the pay roll on February 15, 1940, includingmen on vacation from the last completed voyage." The Board herebygrants the request of the Company and the D. O. A.The Board hereby amends, its Directioii of Elections by strikingtherefrom the paragraphs numbered (1) and (2) and substitutingtherefor the following:(1)Among the licensed deck officers, including masters, employedby Cities Service Oil Company on vessels operating out of Atlantic andGulf ports who were on the pay roll on February 15, 1940, including110 N. L.R. B. 95422 N. L R B., No. 28.657 658DECISIONSOF NATIONALLABOR RELATIONS BOARDmen on vacation from the last completed voyage and excluding thosewho since have quit or have been discharged for cause, to determinewhether or not they desire to be represented by Deepwater OfficersAssociation for the purposes of collective bargaining; and(2)Among the licensed engineers employed by Cities Service OilCompany on vessels operating out of Atlantic and Gulf ports whowere on the pay roll on February 15, 1940, including men on vacationfrom the last completed voyage and excluding those who since havequit or have been discharged for cause, to determine whether or notthey desire to be represented by Deepwater Officers Association forthe purposes of collective bargaining.The Board hereby further amends its Direction of Elections bystriking the words, "of said Rules and Regulations," appearing at theend of the second unnumbered paragraph, and substituting thereforthe words, "of National Labor Relations Board Rules and Regula-tions-Series 2, as amended."